Opinion by
Me. Justice Eagen,
This appeal involves a petition for payment into the State treasury, without escheat, alleged unclaimed funds now in the hands of the Fidelity-Philadelphia Trust Company of Philadelphia. Through preliminary objections, Fidelity-Philadelphia Trust Company challenged the jurisdiction of the lower court, which objections were overruled. Fidelity appealed.
The questions raised by this appeal are substantially the same as presented for decision in the case of Alpern, Attorney General, v. Girard Trust Corn Exchange Bank, 403 Pa. 391, 170 A. 2d 87. For the reasons stated in the opinion disposing of that appeal, the order of the lower court in this case is reversed and the petition is dismissed.
Mr. Justice Cohen took no part in the consideration or decision of this case.